DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6 and 8-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP2554314 to Stoll et al.
In re claim 1, Stoll teaches a blade clamp for removably coupling a saw blade to a spindle of a reciprocating power tool, the blade clamp comprising: 
an actuator (Fig. 1, 22) rotatable about the spindle (Fig. 4a, 100, Page 4, lines 47-53, Page 5, line 1); and 
a locking member (Fig. 7, 40) movable relative to the spindle between a locking position and a release position in response to rotation of the actuator (Page 4, lines 47-53, Page 5, line 1), 
the locking member including a first section (Fig. 7, 42) defining a first diameter that is constant along a length of the first section (Page 5, lines 43-48), 
a second section (Fig. 7, 44) adjacent the first section and defining a second diameter that decreases along a length of the second section, and 
a third section (Fig. 7, 46) adjacent the second section and defining a third diameter that is constant along a length of the third section (Page 6, lines 41-47), wherein the third section of 
In re claim 2, wherein the locking member (40) includes a first end, a second end opposite the first end, and a rounded head (Page 6, lines 12-19) at the first end.
The Examiner has interpreted, the head being spherically curved as being rounded.
In re claim 3, wherein the third section (46) extends from the second end to the second section (44).
In re claim 4, wherein the locking member includes a flange (48b) adjacent the rounded head (48a), and wherein the first section extends from the flange to the second section (Fig. 7).
In re claim 5, wherein the second section (44) is generally frustoconical (Fig. 7).
In re claim 6, wherein the third section (46) is generally cylindrical (Page 6, lines 41-47).
In re claim 8, wherein the second diameter (Fig. 7, see diameter of section 44) decreases along the length of the second section at a constant rate (Fig. 7).
In re claim 9, wherein the locking member (40) is linearly movable between the locking position and the release position (Figs 2a,2b).
In re claim 10, wherein the length of the second section (44) is less than the length of the first section (42).
In re claim 11, wherein the length of the third section (46) is less than the length of the second section (44).

In re claim 12, Stoll teaches a reciprocating power tool (Page 2, line 8) comprising: 
a spindle (Fig. 4a, 100) including a slot (which receives threaded portion 38. Threaded portion 38 has a slot (Fig. 1, 32) which receives the saw blade) configured to receive a saw blade; 
a blade clamp (Fig. 1, 10) configured to removably couple the saw blade to the spindle, 

the locking member including a first section (Fig. 7, 42) having a generally cylindrical shape (Page 5, lines 43-48) 
a second section (Fig. 7, 44) extending from the first section and having a generally frustoconical shape (Fig. 7; Page 6, lines 48-53, Page 7, lines 1-5), and a
 third section (Fig. 7, 46) extending from the second section and having a generally cylindrical shape (Page 6, lines 41-47), wherein the third section of the locking member is engageable with the saw blade to couple the saw blade to the spindle when the locking member is in the locking position (Page 6, lines 48-53, Page 7, lines 1-5).
In re claim 13, wherein at least a portion of the second section (44) is engageable with the saw blade when the locking member is in the locking position (Page 6, lines 41-47).
In re claim 14, wherein the first section defines a first diameter that is constant along a length of the first section (Page 5, lines 43-48), wherein the second section defines a second diameter that decreases along a length of the second section (Fig. 7; Page 6, lines 48-53, Page 7, lines 1-5), and wherein the third section defines a third diameter that is constant along a length of the third section (Page 6, lines 48-53, Page 7, lines 1-5).
In re claim 15, wherein the second diameter (Fig. 7) decreases along the length of the second section (44) at a constant rate.
In re claim 16, an actuator (22) rotatably coupled to the spindle, wherein the locking member is movable between the locking position and the release position in response to rotation of the actuator.
The actuator (22) is rotatable coupled to spindle (100) via receiving portion (30).

In re claim 18, Stoll teaches a locking member (Fig. 1, 40) selectively engageable with a saw blade to couple the saw blade to a spindle of a reciprocating power tool, the locking member comprising: 
a first section (Fig. 7, 42) defining a first diameter that is constant along a length of the first section (Page 5, lines 43-48); 
a second section (Fig. 7, 44) extending from the first section, the second section defining a second diameter that decreases along a length of the second section; and 
a third section (Fig. 7, 46) extending from the second section to an end of the locking member, the third section defining a third diameter this is constant along a length of the third section (Page 6, lines 41-47).
In re claim 19, wherein the second diameter (Fig. 7, diameter of section 44) decreases at a constant rate along the length of the second section (44).
In re claim 20, wherein the length of the second section (44) is less than the length of the first section (42), and wherein the length of the third section (46) is less than the length of the second section (44).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 6,209,208 to Marinkovich et al. in view Stoll.
In re claim 1, Marinkovich teaches a blade clamp for removably coupling a saw blade to a spindle of a reciprocating power tool, the blade clamp comprising: 
an actuator (38, 40) rotatable about the spindle (22); and 
a locking member (Fig. 3, 30) movable relative to the spindle between a locking position and a release position in response to rotation of the actuator (Col. 4, lines 7-14), 
the locking member including a first section (64) defining a first diameter that is constant along a length of the first section (Col. 3, lines 5-17), 
a second section (66) adjacent the first section and defining a second diameter that decreases along a length of the second section (Col. 3, lines 5-17).
In re claim 7, wherein the actuator (38, 40) includes a first cam (38) and a second cam (40).
Regarding claim 1, Marinkovich teaches a locking member having a first and a second section, but does not teach a third section adjacent the second section and defining a third diameter that is constant along a length of the third section wherein the third section of the locking member is engageable with the saw blade to couple the saw blade to the spindle when the locking member is in the locking position.
Stoll teaches a locking member (Fig. 7, 40) movable relative to the spindle between a locking position and a release position in response to rotation of the actuator (Page 4, lines 47-53, Page 5, line 1), including a first section (Fig. 7, 42), a second section (Fig. 7, 44), and a third section (Fig. 7, 46) adjacent the second section and defining a third diameter that is constant 
It would have been obvious to one before the effective filing date of the invention to provide the blade clamp arrangement of Marinkovch with a locking member and blade arrangement as taught by Stoll to engage with the recess of the blade to prevent the blade from falling out of the saw blade or prevent unwanted axial movement (Page 7, lines 2-5, Stoll).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER S MATTHEWS whose telephone number is (571)270-5843. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER S MATTHEWS/Primary Examiner, Art Unit 3724